Citation Nr: 0304535	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-22 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from June 1997 to May 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2001.  This matter was 
originally on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  Service medical records show that the veteran entered 
service with bilateral pes planus.  

2.  The competent medical evidence of record shows that the 
veteran had no increase in severity of his pes planus 
attributable to his active military duty.  It was a natural 
progression of his foot disorder.


CONCLUSION OF LAW

Bilateral pes planus was not aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Board's June 2001 Remand, the RO provided the 
veteran with notice of the Veteran's Claim Assistance Act of 
2000 (VCAA) and VA's duties there under in correspondence 
dated in June 2001.  The VCAA redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  The 
RO also advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, what had been done to help support the veteran's 
claim, and what information or evidence was still needed from 
the veteran.  More specifically, the RO asked the veteran to 
provide the complete names and addresses of all health care 
providers who had provided treatment for his feet.  Also 
pursuant to the Board's Remand, the RO afforded the veteran a 
VA examination in August 2002.  The RO determined that the 
examination did not comply with the Board's directives, so 
the VA examiner produced a more complete opinion in December 
2002.  Thereafter, the RO reviewed the veteran's claim and 
issued the December 2002 Supplemental Statement of the Case 
(SSOC) which confirmed the prior denial.  By a letter dated 
in December 2002, the RO gave the veteran the opportunity to 
make any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing actions, the RO complied with the 
Remand instructions.   Stegall v. West, 11 Vet. App. 268 
(1998).

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been substantially met.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was denied.  
The RO provided the veteran with a copy of the May 1999 
rating decision, July 2000 Statement of the Case, and 
December 2002 SSOC.  The RO has also made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  In addition to providing 
the veteran with an adequate VA examination and medical 
opinion, the RO obtained service medical records.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Moreover, VA has fully discharged 
its duty to notify the claimant of the evidence necessary to 
substantiate the claim and of the responsibility of VA and 
the claimant for obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the 
Board will proceed with appellate review.

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A.      § 1111 
(West 2002); 38 C.F.R. § 3.304(b).  The September 1996 
enlistment examination report shows that the examination 
revealed that the veteran had asymptomatic mild bilateral pes 
planus. Service medical records show that the veteran 
complained of right foot pain, but in connection with a right 
tibial fracture injury the veteran sustained to his right leg 
in November 1997.  The January 1999 examination report noted 
moderate pes planus.  On the Report of Medical History, the 
veteran denied that he had any foot problems.  The March 1999 
Medical Evaluation Board report shows that the veteran was 
discharged from the military due to his right tibia fracture.  
Thus, service medical records show that the veteran entered 
service with bilateral pes planus and was not treated for 
this disorder during service.  

A pre-existing disease will be considered to have been 
aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. §§ 1137, 
1153 (West 2002); 38 C.F.R. § 3.306(a). Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. § 
3.306(b).  

The veteran underwent a VA examination in August 2002.  The 
August 2002 VA examiner expounded on her opinion in a 
December 2002 report.  The examiner noted that a podiatry 
consultation revealed a diagnosis of metatarsalgia, foot pain 
and pes planus.  The examiner indicated that her final 
diagnosis remained unchanged.  She noted a diagnosis of pes 
planus with no change in the veteran's condition since his 
previous examination.  The examiner opined that the veteran 
had not had any increase in severity of his pes planus 
related to his active military duty.  The examiner further 
opined that it was a natural progression of his disability as 
he was not having any severe problems.  She added that the x-
ray report and podiatry examination did not reveal any new 
diagnosis or any increase in severity of his condition at the 
time.  The examiner commented on the "mild" and "moderate" 
pes planus notations in the veteran's service medical 
records.  She attributed the different descriptions of the 
veteran's feet to the subjective opinion of the examiner at 
that point in time.  The examiner noted that her final 
opinion was moderate pes planus with no progress, no change 
in the condition, and no exacerbation by active military 
duty.  

The Board finds that the opinion expressed by the VA examiner 
is dispositive on the issue of whether the veteran's pre-
existing bilateral pes planus was aggravated by service.  
Accordingly, service connection is not warranted.  38 C.FR. 
§§ 3.303, 3.306.  As the preponderance of the evidence is 
against the veteran's claim, the "benefit of the doubt" 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West Supp. 
2002).   


ORDER

Service connection for bilateral pes planus is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

